



COURT OF APPEAL FOR ONTARIO

CITATION: 1302207 Ontario Limited v.
    1517676 Ontario Limited, 2013 ONCA 426

DATE: 20130620

DOCKET: C55813

Goudge, MacPherson and Juriansz JJ.A.

BETWEEN

1302207 Ontario Limited

Plaintiff (Appellant)

and

1517676 Ontario Limited, 1727299 Ontario Inc.,
    Frank Paniccia and Maurizio Marchioni

Defendants (Respondents)

E. Fournie and O. Roslak, for the appellants

B. Pearce, for the respondent

Heard and released orally: June 17, 2013

On appeal from the judgment of Justice Thomas R. Lederer
    of the Superior Court of Justice, dated June 17, 2013.

ENDORSEMENT

[1]

The appellant 1302207 Ontario Limited appeals from the judgment of
    Lederer J. of the Superior Court of Justice dated June 26, 2012 granting
    judgment to the respondents on their counterclaim in the amount of $1,212,000
    plus costs of $120,000.

[2]

The principal issue in the trial was the respondents counterclaim.  The
    respondents were tenants leasing premises owned by the appellant.  The
    counterclaim included a claim for compensation for the loss of business during
    two consecutive time frames: a period of seven months from April to October
    2008; and a period of approximately ten years from November 2008 to the projected
    end of the lease.

[3]

The trial judge awarded damages of $1,212,000 for the second time
    period.  The appellant appeals only from this component of the judgment.  It
    does so on three bases.

[4]

First, the appellant contends that the trial judges factual conclusion
    that the appellant had begun the destruction of the premises in September 2008,
    a time when the respondents had a valid lease to the premises, was erroneous. 
    The appellant contends that the factual allegations made by the respondents at
    trial were inconsistent with their prior sworn evidence and with the
    documentary record.

[5]

We do not accept this submission.  The trial judge carefully reviewed
    the evidence of all of the relevant witnesses on this issue.  In our view, his
    ultimate conclusion on the issue  Taking the evidence as a whole, I find that
    the landlord did undertake demolition work at the site prior to the release of
    the decision of Mr. Justice Gans, the Notice of Default of November 3, 2008 and
    the Notice of Termination  was amply supported by the evidence of the
    respondents witnesses whom he was entitled to believe.  In any event, this
    conclusion was far removed from being a palpable and overriding error.

[6]

The second and third issues raised by the appellant are waiver and issue
    estoppel.  There is no air of reality to either of these issues, especially in
    light of the parties joint agreement before the trial that there were three
    heads of damages to be determined, including:

(3)     If the court finds that there is liability for the full
    term of the lease then the damages for loss of the business is agreed to be
    $1.5 million, less the $288,000 owing for rent.

[7]

The appeal is dismissed.  The respondents are entitled to their costs of
    the appeal fixed at $16,000, inclusive of disbursement and HST.

S.T. Goudge J.A.

J.C. MacPherson J.A.

R.G. Juriansz J.A.


